Citation Nr: 0827135	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-37 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (DJD) of the right knee.

3.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus type II associated with herbicide exposure 
(hereinafter "diabetes mellitus").


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from August 1959 to July 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The RO, in pertinent part, awarded 
service connection for PTSD with a 30 percent evaluation and 
DJD of the right knee with a 10 percent evaluation, both 
effective October 2005.   

The veteran has also appealed a January 2007 rating decision 
of the Buffalo RO, which continued a 20 percent disability 
rating for diabetes mellitus.  The issues have been merged on 
appeal.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran's PTSD has been productive of no more than 
flashbacks, cold sweats, nightmares, insomnia, irritability, 
exaggerated startle response, disturbances in motivation and 
mood, and social avoidance.  Symptoms did not include the 
following: active suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control with periods of violence; spatial 
disorientation; and neglect of personal appearance and 
hygiene. 



3.  The veteran's DJD of the right knee has been productive 
of flexion limited at worse to 110 degrees and normal 
extension; however, there has been no objective evidence of: 
limitation of flexion to 60 degrees; limitation of extension 
to 5 degrees; ankylosis; slight recurrent subluxation or 
lateral instability; dislocated semilunar cartilage; or 
impairment of the tibia and fibula.  

4.  The veteran's diabetes mellitus Type II has been 
productive of no more than the use of an insulin pump and a 
restricted diet.  It has not required the regulation of 
activities.


CONCLUSIONS OF LAW

1.  The criteria have been met for an initial 50 evaluation 
for PTSD, and no higher.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria have not been met for an initial rating in 
excess of 10 percent for DJD of the right knee.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 
Diagnostic Codes 5010, 5256-5262 (2007).

3.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.119, 
Diagnostic Code 7913 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The claims of entitlement to higher ratings for PTSD and DJD 
of the right knee arise from the veteran's disagreement with 
the initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

The Board does note that after the veteran filed his notice 
of disagreement (NOD) with regard to the initial ratings 
assigned for PTSD and DJD of the right knee, the RO did issue 
a VCAA letter in August 2006.  The letter informed the 
veteran to submit evidence showing that the claimed 
conditions had increased in severity.  

With regard to the claim for diabetes mellitus, the RO issued 
a VCAA letter in November 2006, prior to the decision on 
appeal, which notified the veteran of the information or 
evidence necessary to substantiate the claim.  He was further 
notified of the necessary information or evidence, if any, 
the claimant was to provide and the necessary information or 
evidence, if any, the VA will attempt to obtain.  The veteran 
was specifically notified that in order to support a claim 
for a higher evaluation, he would have to submit evidence 
that the claimed condition had increased in severity.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The veteran indicated in March 2006, September 2006, January 
2007, and April 2007, that he had no additional evidence to 
submit in support of his claims.  He informed the RO that all 
his treatment for the claimed conditions has been through the 
Syracuse VA Medical Center (VAMC).  As discussed below, these 
records have been associated with the claims folder.

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008); however, statements of the 
veteran indicate awareness of the evidence necessary to 
substantiate the claims for higher evaluations and no further 
analysis in that regard is necessary.  

The veteran was notified of the evidence necessary to 
establish a disability rating and an effective date in March 
2006.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The claims of entitlement to higher initial evaluations for 
PTSD and DJD of the right knee were last readjudicated in a 
March 2007 supplemental statement of the case (SSOC).  As the 
Board concludes below that the preponderance of the evidence 
is against the claims for higher ratings for diabetes 
mellitus and DJD of the right knee, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Id.

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical records, post service 
VA treatment records dated between 1996 and 2007, reports of 
VA hospitalization dated in 1996, and VA examination reports 
dated between 2005 and 2007. 

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  In general, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, in Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  The Board also 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

PTSD

Historically, in initiating the instant appeal, the veteran 
disagreed with the initial 30 percent rating assigned for his 
service-connected PTSD.   As such, the severity of the 
disability at issue is to be considered over the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson, 12 Vet. App. at 126. 

The veteran contends that he is entitled to a higher initial 
evaluation for his service connected PTSD due to such 
symptoms including, but not limited to, flashbacks, night 
sweats, irritability, anger, difficulty concentrating, and a 
strong startle response.  

The veteran's PTSD has been rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 30 percent disabling.  A 30 percent 
disability evaluation is assigned where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  
38 C.F.R. § 4.130.
 
A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has thoroughly reviewed all the evidence of record.  
After careful consideration, the Board finds, as is explained 
below, that the veteran's PTSD most closely approximates the 
criteria for an initial 50 percent rating and no higher.  
38 C.F.R. § 4.7.  

In this regard, the veteran was first diagnosed with PTSD in 
October 2005.  VA outpatient treatment records on that date 
show the veteran was neatly attired.  Eye contact was good.  
Speech was normal for rate, rhythm, and volume.  The 
veteran's thought processes were clear and content was 
coherent.  The veteran demonstrated no cognitive deficits, 
odd mentation, or psychosis.  The veteran was married for 
approximately 38 years prior to his wife's death in 2005.  He 
indicated he was close with his children. 

During the clinical interview, the veteran endorsed survivor 
guilt, nightmares, intrusive memories of combat service, a 
strong startle response, feelings of anger and irritability, 
and problems with concentration.  He was assigned a global 
assessment of functioning (GAF) scale score of 60.  According 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV), a 60 GAF score is indicative of moderate symptoms or 
moderate difficulty in social or occupational functioning.  

Upon VA examination in December 2005, the veteran complained 
of flashbacks and waking in a cold sweat one to two times per 
week.  He indicated he had difficulty sleeping, irritability, 
hyperstartle response, and difficulty concentrating.  He 
described having severe road rage and stated that he would 
not have any regrets if he ran somebody off the road.  He 
avoided thoughts of Vietnam as a coping mechanism.  The 
veteran did state that he became paranoid when he hunted in 
the woods thinking somebody was behind him.  

Mental status examination showed the veteran's sensorium was 
intact.  He had good eye contact.  Speech was somewhat 
lacking in spontaneity, but was otherwise relevant, coherent, 
and productive.  The veteran's thought processes were 
rational and goal directed.  There was no evidence of 
hallucinations, delusion, obsessions, compulsion, phobias, or 
ritualistic behaviors.  He was oriented times three.  Short 
term memory and concentration skills were intact. The 
veteran's affect was somewhat constricted.  There was some 
hypervigilance in that if he heard a noise, he would search 
the house.  There was no evidence of psychosis or mania.  
Insight and judgment were adequate.  The examiner indicated 
there was an increase in the severity of the veteran's PTSD 
symptoms since October; however, the veteran was only 
assigned a GAF of 67 indicative of mild symptoms.

VA outpatient treatment records dated in 2006 and 2007 show 
the veteran sought treatment for persistent PTSD symptoms to 
include flashbacks, cold sweats, nightmares, feelings of 
hopelessness, and an exaggerated startle response.  In 
December 2006, the veteran did have some suicidal ideation, 
though the examiner noted that an increase in depression was 
related to multiple recent losses.  

Thereafter, there were no further complaints relative to 
suicide.  The veteran repeatedly denied hallucinations and 
delusions.  He was oriented times three on all occasions.  In 
January 2007, the veteran's affect was flat and his speech 
was slightly monotone.  The veteran was also depressed.

The veteran was afforded an additional VA examination in 
February 2007.   The veteran's hygiene was good.  The veteran 
answered all questions appropriately, but he made minimal eye 
contact.  Speech was relevant and coherent, but was somewhat 
underproductive and lacked spontaneity.  Thought processes 
were rational and goal directed.  There was no evidence of 
hallucinations, delusions, specific obsessions, compulsions, 
phobias or ritualistic behaviors.  He was oriented times 
three.  Short term memory and concentration skills were 
intact.  There was some mild disruptions in focus and 
concentration due to PTSD related distress,  particularly 
hyperarousal symptoms.  The veteran's affect was constricted.  

The examiner revealed that the veteran had a clear increase 
in the severity of PTSD symptomatology since the last VA 
examination.  This included increasing nightmares, waking up 
screaming and in a profuse swat, intrusive thoughts, and 
flashbacks.  The veteran had moderate social avoidance.  He 
was not comfortable in crowds or public venues.  There was an 
increased in emotional detachment and estrangement from 
others, as well as PTSD-related anhedonia.  

The veteran also had an increase in problems with anger and 
irritability.  There was some mild impulse control and the 
veteran was quite hypervigilant.  He frequently checked 
windows and doors, as well as making rounds around his house.  
The veteran experience startle responses to loud noises.  
There was also an increase in insomnia.  Only mild 
concentration difficulties were noted.  The veteran had some 
PTSD related depression including low mood states and 
feelings of negativity and pessimism. There were complaints 
of decreased energy.  The veteran was not suicidal or 
homicidal.  There was no evidence of mania or psychosis.  
Insight and judgment were good.  

The veteran was assigned a GAF of 59 indicative of moderate 
symptoms.  The examiner concluded that the veteran's PTSD had 
exacerbated since his retirement from truck driving and 
further exacerbated in the past two years.  Prognosis was 
guarded to fair.

Based on the aforementioned, it is evident from the record 
that the veteran's PTSD has been on a steady decline since 
service connection was awarded.  However, it is difficult to 
ascertain an exact date as to when the PTSD symptomatology 
gave rise to a 50 percent rating.  Despite indications in 
2005 that the veteran's PTSD was considered "mild," the 
objective medical evidence reveals the veteran had either a 
constricted or flattened affect on occasion,  as well as 
increasing flashbacks, cold sweats, nightmares, feelings of 
hopelessness, and startle response.  There clearly were 
disturbances in the veteran's motivation and mood, as well as 
deterioration in his social relationships.  Thus, the Board 
has afforded the veteran all reasonable doubt and granted an 
initial 50 percent rating.

While an initial 50 percent rating is warranted, the weight 
of the objective medical evidence of record does not contain 
evidence of more severe symptomatology warranting a higher 
(70 percent) rating.  Specifically, the record lacks evidence 
of: speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; and neglect of personal appearance 
and hygiene.  38 C.F.R. § 4.130. 
  
Despite an isolated notation of thoughts of suicide in 
December 2006, it was found to be related to multiple recent 
losses.  There was some obsessional rituals; however, they 
did not interfere with routine activities.  Impulse control 
was considered to be only mildly impaired, but there was no 
evidence of unprovoked irritability with periods of violence.  
The difficulty in adapting to stressful circumstances or 
decline in social relationships are provided for in the 
current 50 percent rating.  Id.

At no time was the veteran's psychiatric disability so severe 
as to approach that for a total schedular rating.  There is 
no evidence that the veteran's PTSD disability alone produced 
total occupational and social impairment.  Specifically, the 
Board finds it pertinent that there has been no objective 
evidence of the following symptoms: gross impairment in 
thought processes or communication; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on the veteran's earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than that awarded above, to include 
"staged" ratings.  See Fenderson, 12 Vet. App. at 126. 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected PTSD presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
disability due to the PTSD has not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  The increased 50 
percent rating adequately compensates the veteran for the 
nature and severity of his PTSD.

Right Knee DJD

Historically, in initiating the instant appeal, the veteran 
disagreed with the initial 10 percent rating assigned for his 
service-connected DJD of the right knee.   As such, the 
severity of the disability at issue is to be considered over 
the entire period from the initial assignment of a disability 
rating to the present time.  See Fenderson, 
12 Vet. App. at 126. 

The veteran contends that he is entitled to a higher initial 
evaluation for his service connected DJD of the right knee 
due to such symptoms including, but not limited to, pain, 
limited motion, and giving way of the joint.  

The veteran's right knee has been rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, as 10 percent disabling.  
Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  
Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a rating of 10 percent is assigned for each major 
joint (including the ankle and the knee) or group of minor 
joints affected by limitation of motion to be combined not 
added under Diagnostic Code 5003.  38 C.F.R. § 4.71a

The Board has thoroughly reviewed all the evidence of record.  
After careful consideration, the Board finds, as is explained 
below, that the veteran's DJD of the right knee most closely 
approximates the criteria for the currently assigned 10 
percent rating.  38 C.F.R. § 4.7.  

In this regard, the veteran was first diagnosed with DJD in 
the right knee in 2004.  VA outpatient treatment records 
dated in December 2004 show no complaints of active joint 
pain.  The veteran was able to walk one and a half hours on 
his knee without any major problems.  There was no 
restriction of the range of motion of the right knee.  There 
was less than 1+ soft-tissue swelling and crepitus. 

Upon VA examination in November 2005, the veteran reported 
flare-ups with weather changes.  He denied incapacitating 
episodes.  He endorsed a history of swelling of the knee.  
The veteran stated that he felt that his knee could give way 
at any time.  The veteran denied the use of assistive devices 
and medication.  The right knee had deformity in that it was 
larger than the left. 

Physical examination revealed crepitus in the knee and 
popping with flexion and extension.  Lachman's and McMurray's 
were negative.  There was good stability.  Range of motion 
was from zero to 120 degrees.  There was no pain on motion.  
The veteran did complain of an increase in fatigue and pain 
with repetition, though the extent and degree was not 
possible to ascertain due to the subjectivity of the 
exercise.  The veteran also had chondrocalcinosis of the 
right knee, which the examiner indicated was not a residual 
of the in-service knee injury.

X-rays dated in June 2006 continued to show severe DJD of the 
right knee.   VA outpatient treatment records dated in August 
2006 contain complaints of right knee pain.  In January 2007, 
the veteran simply complained of knee problems. 

Upon VA examination in February 2007, the veteran complained 
of pain and swelling in the right knee.  He indicated he had 
frequent episodes of the knee giving away.  Kneeling, 
squatting, and stooping were considered difficult.  The 
veteran reported daily flare ups of knee pain.  The veteran 
had varus deformity of 10 degrees in the right knee.  There 
was tenderness on palpation of the medial and lateral border 
of the patella.  There was a palpable spur over the medial 
aspect of the knee.  Stability was fair.  There was marked 
crepitus.  

Flexion was from zero to 110 degrees.  Quadriceps and 
hamstring strength was 5/5.  A two pound cuff weight was 
placed about the right ankle and the veteran did 10 
repetitions with full extension without any difficulty.  
Following his stress examination, after repetitive flexion 
and extension activity testing for pain, weakness, and 
fatigability showed no change in range of motion or pain 
pattern.  

The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2007).  Under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 provide ratings for 
limitation of flexion and extension of the knee.  A 
noncompensable evaluation is assigned for flexion limited to 
60 degrees and extension limited to 5 degrees.  38 C.F.R. 
§ 4.71a

The medical evidence noted above shows flexion limited at 
worse to 110 degrees and normal extension, which does not 
even meet the criteria established for a noncompensable 
rating under Diagnostic Codes 5260 and 5261.  Id.    Thus, as 
there is an absence of compensable limitation of motion, the 
10 percent rating is the maximum available for the right 
knee.  Id.  

With any form of arthritis, painful motion is an important 
factor of the disability. 38 C.F.R. § 4.59.  In light of the 
veteran's credible complaints of pain experienced in his 
right knee, the Board has considered functional loss due to 
flare-ups of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  There has ben no 
evidence of incoordination or weakness upon range of motion 
testing.  Id.  

The findings of fatigue and pain on repetitive motion testing 
upon VA examination in 2005 are provided for in the current 
rating.  The Board would note that after repetitive flexion 
and extension activity testing for pain, weakness, and 
fatigability upon VA examination in 2007, three was no change 
in range of motion or pain pattern.  
There is no evidence that the pain causes disuse atrophy.  
Hence, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
provide a basis for an increased evaluation.  See DeLuca, 8 
Vet. App. at 206-7.   

The Board has also considered rating the veteran's right knee 
DJD under other applicable rating criteria; however, there 
has been no objective evidence of ankylosis of the knee, 
slight recurrent subluxation or lateral instability, 
dislocated semilunar cartilage, or impairment of the tibia 
and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5258, 
5262.  

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent rating which has been assigned.  See Fenderson, 12 
Vet. App. at 126.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  

Additionally, the evidence does not reflect that application 
of the regular schedular standards is rendered impracticable, 
or that the veteran's service-connected DJD of the right knee 
has resulted in marked interference with employment or 
frequent periods of hospitalizations.  Hence, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
consideration of an extra-schedular evaluation.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Diabetes Mellitus

Historically, service connection was awarded for diabetes 
mellitus associated with herbicide exposure in a January 2002 
rating decision.  A 20 percent rating was assigned effective 
July 2001.  In a March 2006 rating decision, the RO granted 
an earlier effective date of May 2001 for service connection 
for diabetes mellitus.  It was continued as 20 percent 
disabling.  

The veteran filed a request for an increased rating in 
September 2006.  The RO continued the 20 percent disabling 
rating in January 2007.  The veteran disagreed and initiated 
the instant appeal.  The veteran contends that he is entitled 
to a higher rating due to the use of an insulin pump.  

The veteran's diabetes mellitus is currently rated as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Under this Code section, a 20 percent rating is 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or hypoglycemic agent and restricted diet.  
A 40 percent rating is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits a diabetic car providers, plus 
complications that would not be compensated if separately 
evaluated.  A 100 percent rating is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would not be 
compensated if separately evaluated.  38 C.F.R. § 4.119.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for the veteran's 
diabetes mellitus.  38 C.F.R. § 4.7.

As an initial matter, the Board notes that there is no 
evidence of erectile dysfunction, peripheral neuropathy of 
the lower extremities, or retinopathy associated with 
diabetes mellitus.  VA outpatient treatment records dated in 
May 2005 show the veteran was prescribed an insulin pump to 
regulate his blood sugar levels.  While his diet is 
restricted, there has been no regulation of activities.  In 
fact, the evidence of record shows the veteran has remained 
very active and has been encouraged to exercise to help with 
diabetes control.

VA outpatient treatment records dated in August 2005 show the 
veteran had no dysuria or hematuria.  He had nocturia only 
one time per night.  Entries dated in 2006 show the veteran 
denied nocturia in January 2006.  There was some bump in 
sugar levels after ingesting breakfast in August 2006.  

A September 2006 letter from Dr. SP reveals the veteran 
followed a regular exercise program to control his diabetes.  
He was on a restricted diet, which is not in dispute.  The 
veteran was said to be a model patient with regard to 
vigilance and compliance of his health care.

Upon VA examination in December 2006, the veteran denied 
hospitalizations or emergency room visits for hypoglycemia or 
ketoacidosis.  He did have occasional low blood sugars.  The 
veteran visited his provider every few months.  The veteran 
denied any specific limitations except for a reduction in 
walking, which he could no longer due as a result of his knee 
bothering him and not the diabetes.  The veteran denied 
dysuria, nausea, or vomiting.  There was no documentation of 
diabetic bladder, gastrointestinal disease, or nephropathy.  

VA outpatient treatment records dated in January 2007, show 
diabetes was well controlled with the use of the insulin 
pump.  The provider noted there would be less variability if 
the veteran was able to exercise more, though it was noted he 
had knee problems. 

A February 2007 letter from Dr. SP revealed the veteran was 
on an insulin pump.  He had a restricted diet, which included 
reduced complex carbohydrates and no concentrated sweets.  
The veteran followed a regular exercise program to control 
his diabetes. 

While a 20 percent rating is warranted, there is no evidence 
of record to support an increase to 40 percent disabling.  
The Board notes that the veteran maintains that an increased 
rating is warranted simply because of the use of an insulin 
pump.  There is no distinction in the rating criteria for 
whether the requirement of the use of insulin is by injection 
or pump.  There is however, the requirement of restricted 
diet and regulation of activities to warrant a 40 percent 
rating.  38 C.F.R. § 4.119.  
The weight of the objective evidence of record does not show 
that the veteran's activities have been regulated.  In fact 
quite the opposite is true.  He follows a regular exercise 
program to control the diabetes mellitus.  

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 20 
percent  rating which has been assigned.  See Hart, supra.   
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

Additionally, the evidence does not reflect that application 
of the regular schedular standards is rendered impracticable, 
or that the veteran's service-connected diabetes mellitus has 
resulted in marked interference with employment or frequent 
periods of hospitalizations.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of an extra-schedular evaluation.  See Bagwell, 9 Vet. 
App. at 338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. 
App. at 227. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App at 54.



ORDER

Entitlement to an initial 50 percent rating for PTSD is 
granted subject to the controlling regulations governing 
monetary awards.

Entitlement to an initial rating in excess of 10 percent for 
DJD of the right knee is denied.

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


